Russell Greer 252/5 @§r‘
6337 South Highland Dr. w
#209 f "
Holladay, Utah 84121 ' ` z
801-895-3501
russmark@gmail.com

Pro Se Litigant

 

 

 

IN THE UNITED STATES DISTRICT COURT

MIDDLE I)ISTRICT OF TENNESSEE, NASHVILLE DIVISION

 

RUSSELL G' GREER’ PLAINTIFF’S EMERGENCY MoTION
, . FOR EXTENSION OF TIME T() SERVE
Plall”ltlff SUMMONS
V.
Case No.: 3118-cv-00394

TAYLOR A. SWIFT,
Defendant Presiding Judge: Aleta A. Trauger

Magistrate Judge: Alistair Newbern

 

 

Case 3:18-cv-00394 Document 18 Filed 12/28/18 Page 1 of 5 Page|D #: 188 1

 

Pursuant to Federal Rules of Civil Procedure 6(1)), Plaintiff Russell Greer moves this

Court for an El\/IERGENCY order extending the time within which he has to serve Defendant. In

support of this EMERGENCY MOTION, Greer states as follows:
BACKGROUND

l. This Court reissued the summons on November l6, 2018. (Docket Entry 15).

2. Apparently, though, there was a misunderstanding and Plaintiff assumed the Court
Clerk would reissue the summons and send to him. After a week and no summons, Greer called
the Clerk and learned that he had to mail a summons for it to be reissued. Greer did so.

3. The summons was reissued on l 1/26/2018, with a deadline for service ofOl/l 5/2019..
(Docket Entry 16).

4. As Shown in the corresponding EMERGENCY l\/IOTION for lSSUANCE of
SUBPOENA TO PRODUCE DOCUMENTS, which was mailed along with this current motion,
Greer contacted Douglas Sipes on l l/24/2018 to hand over Defendant’s management’s physical
address so service could be had. 0n l 1/25/2018, Sipes declined, which left Plaintiff without any

other way to serve Defendant.

5. Following Rules of Civil Procedure 45, Plaintiff mailed a Subpoena to have the Court
Clerk sign, around l 1/27/2018, but he forgot to look to the Local Rules to see anything regarding

pro se litigants

6. Two weeks later, on 12/12/18, Greer followed up with the Court Clerk to see what the
status was. lt was then that Plaintiff discovered that the Clerk had passed on the subpoena to the
courtroom deputy who had passed it onto the Honorable Judge Newbern’s chambers.

7. A week later, Greer called Judge Newbern’s chambers and followed up on the status of
the subpoena.

8. On 12/19/2018, an order was given for Plaintiff to file a motion to have the subpoena

issued.

REQUEST FOR EXTENSION OF TIME

Case 3:18-cv-00394 Document 18 Filed 12/28/18 Page 2 of 5 Page|D #: 189 2

9. Rule 6(1)) gives the Court discretion to grant a motion to extend a deadline for good
cause before the deadline expires. Good cause is herein shown.

lO. Because Plaintiff is a pro se litigant, he doesn’t have access to the Electronic Filing
System, so therefore he mails all of his motions, which takes at least a week to get to the
courthouse, as he lives in Utah. With that and the misunderstandings with the Court Clerk, this
all cut into the time he had to serve Defendant because communicating with the Court takes
longer than a represented party would take. That is one good cause to be taken into
consideration

l l. A second good cause to be considered is the corresponding motion currently being
considered: the EMERGENCY MOTI()N for ISSUANCE of SUBPOENA TO PRODUCE
DOCUMENTS. As explained in that motion, Plaintiff really has no other way to serve Defendant
except through her management Plaintiff needs a subpoena to obtain their address. Depending
on when that motion is granted, Plaintiff will at best have two weeks to mail a check to the
Davidson County sheriff to serve the subpoena on Douglas Sipes, who then will hopefully
comply and give Plaintiff the address. Plaintiff then will have to hire the deputies again to serve
Defendant’s management This is not possible to complete by Ol/15/2019. In fact, on the
subpoena, Greer has listed 01/09/2019 as when Douglas Sipes should produce the documents.
An order to create a motion for a subpoena wasn’t given until 12/19/2018, which makes it less
than a month to the deadline of l/l 5/2()19.

12. A third good cause to be considered is that the end of December and the first of
January are recognized National Holidays that many people take weeks off for. Therefore, that
would take at least two to three weeks off of being able to get everything served and processed,

supposing that any deputies or Douglas Sipes or 13 l\/Ianagement have taken those weeks off for

holiday.

Case 3:18-cv-00394 Document 18 Filed 12/28/18 Page 3 of 5 Page|D #: 190 3

13. With this all explained, Plaintiff proposes a new deadline of 2/8/201 9 to have the
summons served, a deadline contingent upon if the subpoena motion is also granted, Plaintiff

feels confident that he can realistically meet that deadline.

M
14. Given the explanation contained above as to why an extension of time should be

granted, Plaintiff moves this Court to set a new deadline of 2/8/2019 for service to be had.

DATED: December 23rd, 2018.

Respectfully,

Russell Greer
Pro Se Litigant
/rgreer/

Case 3:18-cv-00394 Document 18 Filed 12/28/18 Page 4 of 5 Page|D #: 191 4

CERTIFICATE OF SERVICE:

l certify that on December 23rd, 2()l 8, a true and correct copy of PLAINTIFF’S EMERGENCY
MOTION FOR EXTENSION OF TIME was emailed and mailed to the following:

Natalya Rose, IP attorney for defendant, at: nrose@roseipflrm.com

Case 3:18-cv-00394 Document 18 Filed 12/28/18 Page 5 of 5 Page|D #: 192 5

